Title: To Alexander Hamilton from James Wilkinson, 12 August 1800
From: Wilkinson, James
To: Hamilton, Alexander



City of WashingtonAugt. 12th. 1800
My Dr Sir

I have your favor by Van Ranselear & shall support his Views with my utmost Ingenuity, tho tis a difficult case & our Secty is I fear rather timid. He may however be held on the Rolls on the ground of expediency, until the Legislature meets, & then the glaring propriety, not to say necessity, of the establishment, will certainly give us a remedy even among Demons or Idiots.
I am sorry to press you, but the Nomination to fill vacancies cannot be suspended longer than this Week, and the Secty is anxious as I am myself for your recommendations. Have all the recruiting parties East of the Delaware been ordered in? We have not yet 300 Men on paper at Pitts Burgh, a number far short of your calculations, and from the best documents I can find it would appear that the Old Establishment is deficient more than 2000 Men.
What are your Opinions of the functions of an “Inspector of Artillery” who is to be “instructed by the Secretary of War”—are his Duties scientific or mechanical? is He the Inspector exclusively of “the Corps of Artillerists & Engineers” as to dress, discipline, Arms, Accoutrements, police &c:, or will he not find more than sufficient employ in carrying his attentions to Cannon & ordnance, and their complication of apparatus, ammunition, Implements & machinery from the foundary to the platform—are the Duties compatible under the regulations of the Inspectorate, & the expression of the Law making this Officer—are not Brigade Inspectors to Inspect whole Brigades of whatever Troops composed—can the “Inspector of Artillery” run the circle of our wide spread Posts Monthly—has He a power to depute Subordinates? would not his exercise of such a power, vitally wound the principles of Command, & confound the details of the particular Corps over which he exercised this Authority. Do you discern a distinction in the Duties of an “Inspector of Artillery” “an Inspector of fortifications” & “an Inspector of the Troops”? and are not the duties of the last already ascertained—are not our Artillerists armed & Accoutred in the manner of our Infantry, and are they not exposed to the same Duties, & subject to the same Laws of police & discipline. Have not the Inspectors of the Troops heretofore Inspected the Artillery, & has inconvenience or Injury arisen from the practice? is it not the most convenient regulation, to order the Commanding officers of posts to Inspect in Ordinary, when the regular Inspecting Officer cannot attend? Is not this the only practicable mode, while our posts are extended over the great distance we at present occupy. Can one officer acting under a Staff appointment, which will require almost incessant mobility, from one extreme of the Union to the other, exercise the Command & govern the Details of a stationary Corps? can the functions of an Engineer or of an Inspector of ordnance, derived from a particular course of Scholastic Education & from long experience, be deligated? would not such deligation, if Permited be destructive of responsibility? reposing with confidence on your Friendship, I offer you these questions without apology, and will thank you for a laconic response, so soon as may be convenient—will you suffer me to add in strict confidence. do you Know T——d. have you measured his Talents. what are they. He has aimed to do every thing, & I have not yet discovered capacity for any thing—but our Acquaintance is in the Bud, as I had never seen Him until my Arrival here. Adieu
with respect & affection   I am   Yrs. truly
J W:
General Hamilton
I have heard, but know not the fact, that a Capt. Lyman is at Springfield with a Compy. He waits orders I am told, but will not report Himself. I have therefore addressed the Enclosed to Him which I will ask the favor of you to Seal & forward if my information Should be correct.

